Citation Nr: 1507676	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that granted service connection for bilateral pes planus and assigned a noncompensable rating, effective January 24, 2011.  The Veteran filed a notice of disagreement in December 2011 and was provided with a statement of the case in January 2013. The Veteran perfected his appeal with a January 2013 statement in lieu of a VA Form 9.

The Board notes that the Veteran's July 17, 2012, claim for TDIU was denied in a June 2013 rating decision.  However, as a claim for TDIU is implied in a claim for a higher disability rating the Board will assume jurisdiction   See Rice v. Shinseki, 22 Vet. App. 447 (2009).

An April 2014 rating decision granted a 30 percent initial rating, effective January 24, 2011.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the June 2014 notice of certification to the Board was returned as undeliverable.  However, as the Veteran's representative was copied on the correspondence, the Board finds that the defect in the notice of certification is not prejudicial. 

The Board notes that the Veteran submitted additional evidence regarding his TDIU claim in August 2014.  As the instant decision grants entitlement to a TDIU, a waiver of initial RO consideration is not necessary.   

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2011 to March 2014 and an April 2014 VA examination.  

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral pes planus has been manifest by no more than severe symptomatology.  

2.  The Veteran has the following service-connected disabilities: bilateral pes planus rated as 30 percent disabling; degenerative joint disease, lumbar spine, rated as 20 percent disabling; degenerative joint disease of the right knee rated as 10 percent disabling; degenerative joint disease of the left knee rated as 10 percent disabling; right ankle strain rated as 10 percent disabling; and lumbar radiculopathy, left lower extremity rated as 10 percent disabling.

3.  The Veteran's service-connected lumbar spine, bilateral knees, and right ankle disabilities have been established as secondary to his service-connected bilateral pes planus; these conditions result from a common etiology, resulting in a combined disability rating of 60 percent, effective from December 30, 2011.

4.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable decision to grant service connection for a TDIU, no discussion of the VA's duties to notify and assist is necessary.

The Veteran's claim for a higher rating for bilateral pes planus arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.  The Board notes that at the August 2011 VA examination, the Veteran reported that he is retired and collects Social Security.  However, the Veteran has not indicated, and the record does not otherwise suggest, that he receives Social Security Administration (SSA) benefits based on a disability; therefore, a remand is not necessary to request his SSA records.  

The Veteran was afforded VA examinations in August 2011, July 2012, and April 2014.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral pes planus in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's bilateral pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  DC 5276 provides for a noncompensable rating for mild; symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral.  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent unilaterally and a 30 percent bilateral.  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.



Analysis

The Veteran contends that his service-connected foot disability is more severe than reflected in his current disability rating.  

VA treatment records dated June 2011 to March 2014 show that the Veteran reported pain on the bottom of his feet that is progressively more painful through the day.  The Veteran also reported chronic pain in the feet.  The Veteran also reported painful arches, pain to feet after increased activity, and a mass on the left foot that provides pain on ambulation.  Physical examination revealed no bony abnormalities.  The Veteran also reported that pain in his feet keeps him up at night and the pain along the bottom of his feet gets worse later in the afternoon.

The Veteran was afforded a VA examination in August 2011.  The Veteran reported that he has used arch supports for the prior 40 years which never helped.  The Veteran described his pain as when he walks it is like walking on glass on the sole of his feet.  He reported that he gets relief with sitting or lying down and that the pain will turn into a dull "toothache" like pain.  The Veteran reported that the more he walks the more pain he is in.  The Veteran reported that he has flare-ups if he walks too much.  The Veteran reported the more time off his feet the better he feels.  He also reported that he cannot carry grocery bags or stand at the sink or at the store.  The examiner noted that the Veteran had arch depression upon weight bearing.   There were no forefoot abnormalities and pain was elicited upon palpation of the left sinus tarsi.  The Veteran's foot was able to compensate to subtalar joint (STJ) neutral and his Achilles tendon was noted as straight bilaterally.  

The Veteran was afforded another VA examination in July 2012.  The examiner noted that that the Veteran had flat feet with no other foot condition.  The Veteran reported that he has been followed by podiatry for plantar fasciitis and has been given cortisone injections which do help.  The Veteran reported that he is unable to do the stretching exercises that have been suggested due to ankle pain.  The Veteran also reported that he wears arch supports but states that they do not help.  The examiner noted that the Veteran had the following symptoms bilaterally; accentuated pain on use, accentuated pain on manipulation, and extreme tenderness of the plantar surface not improved by orthopedic shoes or appliances.  The Veteran also had decreased longitudinal arch height on weight bearing.  The Veteran did not have indication of swelling on use or characteristic calluses.  There was no marked deformity of the foot or marked pronation of the foot.  The Veteran also did not have the weight-bearing line fall over or medial to the great toe.  The Veteran also did not have "inward" bowing of the Achilles tendon nor marked inward displacement and severe spasms of the Achilles tendon on manipulation.  The Veteran was noted as using a cane and orthotics.  The examiner noted that the Veteran's functioning was not so diminished that amputation or prosthesis would equally serve the Veteran.  The examiner also noted that imaging of the foot did not document degenerative or traumatic arthritis.  

The Veteran was afforded another VA examination in April 2014.  The examiner diagnosed pes planus.  The Veteran reported that he has bilateral pes planus with pain upon walking.  He reported that the bottom of his feet and heels "burn" and that when he lies down at night his feet are so painful he cannot cover them.  The Veteran reported that he has been given inserts for his shoes with no effect.  He also reported that has received injections in his feet for the pain and sees podiatry regularly.  The examiner noted that the Veteran had the following symptoms bilaterally; accentuated pain on use, accentuated pain on manipulation, characteristic calluses, extreme tenderness of the plantar surface not improved by orthopedic shoes or appliances, and decreased longitudinal arch height on weight-bearing.  The Veteran also had objective evidence of marked deformity of the foot and the examiner noted that the weight-bearing line fell over or medial to the great toe.  The Veteran's symptoms were not relieved by arch supports.  The Veteran did not have indication of swelling on use, marked pronation of the foot, a lower extremity deformity other than pes planus causing alteration of the weight bearing line, "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasms of the Achilles tendon.  The Veteran did not have any other foot condition.  The examiner noted that the Veteran had an antalgic gait related to his pes planus.  The examiner also noted that the Veteran used a cane and orthotics.  The Veteran did not have functioning so limited that amputation or prosthesis would equally service the Veteran.  The examiner concluded that it would be impossible, without resorting to mere speculation, to indicate any additional range of motion loss, compared to the VA examination findings, during a flare-up or over a period of time.

Based on the above, for the entire appeal period, the Veteran's service-connected bilateral pes planus has been manifest by chronic pain, burning, flare-ups on excessive use, weight bearing line over or medial to the great toe, objective evidence of marked deformity, pain on manipulation and use accentuated, characteristic callosities, and extreme tenderness of the plantar surfaces; none of which were relieved by built-up shoe or arch support.  While the Veteran was noted as having extreme tenderness of the plantar surfaces, the Veteran's service-connected bilateral pes planus was not manifest by marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Therefore, the Board finds that the Veteran's bilateral foot disability is appropriately classified as severe and a rating higher than 30 percent is not warranted under DC 5276.  

In making this determination, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, other than has already been awarded, an increased evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5276.  The Veteran's objective symptoms are supported by pathology consistent with the assigned ratings.  In any event, the Veteran's disability evaluation in this case is not based on range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran has also considered whether the Veteran is entitled to a higher rating under a different diagnostic code for disabilities of the feet.  The Board notes that the only Diagnostic Code that allows a higher evaluation is 5278 for acquired claw foot.  However, the evidence of record does not establish that the Veteran has claw foot.  The Board has also considered whether the Veteran is entitled to a separate rating for any other disability of the feet related to his service-connected bilateral pes planus.  However, as noted by the July 2012 and April 2014 VA examiners, the Veteran does not have a foot condition other than pes planus.  
Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his bilateral feet impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that the currently assigned 30 percent disability rating for bilateral pes planus is most appropriate.   

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints.  The Veteran primarily complains of bilateral foot pain, burning, difficulty standing and walking, and difficulty ambulating.  The Board finds that the Veteran has not described any exceptional or unusual features of his bilateral foot disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 
Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is currently service-connected for bilateral pes planus rated as 30 percent disabling; degenerative joint disease lumbar spine (associated with bilateral pes planus) rated as 20 percent disabling; degenerative joint disease of the right knee (associated with bilateral pes planus) rated as 10 percent disabling from; degenerative joint disease of the left knee (associated with bilateral pes planus) rated as 10 percent disabling; right ankle strain (associated with bilateral pes planus) rated as 10 percent; and lumbar radiculopathy, left lower extremity (associated with degenerative joint disease, lumbar spine) rated as 10 percent disabling.  The Veteran's combined rating was 60 percent as of December 30, 2011.  The Veteran's combined rating has been 70 percent as of July 28, 2012.  

As the Veteran's lumbar spine, bilateral knees, and right ankle disabilities have been established as secondary to his service-connected bilateral pes planus, these conditions result from a common etiology.  Accordingly, these disabilities are considered to be a "single" disability and the combined evaluation for these conditions is 60 percent, thereby satisfying the schedular requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a)(2).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is an electrician by trade as noted in the August 2011 VA examination and an August 2014 statement from the Veteran.  

The Veteran was afforded VA general examination in July 2012.  The examiner noted that the Veteran has chronic pain and limited range of motion in his back, knees, ankles, and feet.  The examiner explained that these limitations and pain would make it difficult for the Veteran to perform any routine physical employment.  He also explained that heavy lifting and carrying are not recommended.  The examiner also concluded that the Veteran would not be able to perform work that required prolonged sitting, standing, or walking.  The examiner further concluded that the Veteran is unlikely to find gainful employment that would require sitting, standing, or walking.  The examiner also concluded that the Veteran's service connected conditions make him unemployable.  

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(4), that the medical evidence shows that due to his service-connected disabilities he would not be able to perform work that required prolonged sitting, standing, or walking and is there for unemployable, the Board resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.  

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


